DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
The amendments were received on 8/1/22.  Claims 1-21 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting.
Claims 1-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayley (U.S. Patent Publication No. 20080133505), hereinafter Bailey, in view of Radlinski (U.S. Patent Publication No. 20110307483), hereinafter Radlinski, and in further view of Lu (U.S. Patent Publication No. 20070106659), hereinafter Lu.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of U.S. Patent No. 10922326 in view of Bayley (U.S. Patent Application No. 20080133505), hereinafter Bayley, and in further view of Lu (U.S. Patent Publication No. 20070106659), hereinafter Lu.
Claim 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 and 17 of copending Application No. 17248838 in view of Bayley (U.S. Patent Application No. 20080133505), hereinafter Bayley, and in further view of Lu (U.S. Patent Publication No. 20070106659), hereinafter Lu.
This is a provisional nonstatutory double patenting rejection.






Instant Claims (17/249059)
Conflicting Claims (17/248838)
Conflicting Claims (13/830526)
Claim 1 limitations
Claim 10 limitations
Claim 1 limitations
A computer-implemented method comprising: 
receiving a query from a client device; obtaining search results that are responsive to the query; 

A system comprising: a data processing apparatus; and a memory storage apparatus in data communication with the data processing apparatus, the memory storage apparatus storing instructions executable by the data processing apparatus and that upon such execution cause the data processing apparatus to perform operations comprising: receiving a query from a client device; obtaining search results that are responsive to the query
A method performed by data processing apparatus, the method comprising: receiving a query from a client device; obtaining search results that are responsive to the received query; 
identifying, using an entity index, at least two entities responsive to the query; 
identifying at least two factual entities that each correspond to the query
identifying two different factual entities that each correspond to the received query and that are both identified using a same word;
determining, for each entity of the at least two entities, a respective topicality score that measures topical relatedness between the entity and content represented by a proper subset of the search results; 
determining, for each entity of the at least two factual entities, a topicality score that specifies a measure of topical relatedness between the entity and content presented by resources linked to by the obtained search results; 
determining, for each of the two identified factual entities, a topicality score that specifies a measure of topical relatedness between the factual entity and content presented by resources linked to by the obtained search results
determining that the respective topicality score of a first entity of the at least two entities is within a threshold difference with the respective topicality score of a second entity of the at least two entities, and the respective topicality score of the first entity represents a highest respective topicality score; 



Claim 17
The system of claim 10, wherein selecting the particular factual entity comprises: determining that the topicality score for the particular factual entity is at least a threshold amount greater than the topicality score for a second factual entity of the at least two factual entities; 
Claim 22
The method of claim 1, wherein selecting the particular factual entity comprises: determining that the topicality score for the particular factual entity is at least a threshold amount greater than the topicality score for another factual entity of the two factual entities; 
in response to determining that the respective topicality score of the first entity is within the threshold difference, generating a disambiguation knowledge panel, 
and determining to provide the knowledge panel for the particular factual entity rather than a disambiguation knowledge panel that includes content for both factual entities in response to determining that the topicality score for the particular factual entity is at least a threshold amount greater than the topicality score for another factual entity of the two factual entities.
and determining to provide the knowledge panel for the particular factual entity rather than a disambiguation knowledge panel that includes content for both factual entities in response to determining that the topicality score for the particular factual entity is at least a threshold amount greater than the topicality score for another factual entity of the two factual entities.
the disambiguation knowledge panel including an image for the first entity . . .  and a description for the first entity, an image for the second entity . . . and a description for the second entity;
in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that consists of several conceptual entries (equivalent to entities) with corresponding images (shown as 412 and 420), as well as descriptions (shown as 414 and 424). This result page consists of several search concepts and, as detailed in paragraph 0064, is outputted for the purpose of “rapid disambiguation.” Thus, this page is considered equivalent to a disambiguation knowledge panel
in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that consists of several conceptual entries (equivalent to entities) with corresponding images (shown as 412 and 420), as well as descriptions (shown as 414 and 424). This result page consists of several search concepts and, as detailed in paragraph 0064, is outputted for the purpose of “rapid disambiguation.” Thus, this page is considered equivalent to a disambiguation knowledge panel
the disambiguation knowledge panel including . . . a title for the first entity . . . a title for the second entity,
in FIG. 1, Lu discloses a search engine disambiguation panel along with search results, consisting of two entities for the query “U2,” with one consisting of the band “U2” and another the “Lockheed U-2 spy plane,” with the panel denoted by 120 and 130. This panel includes a title for each entity, shown at the top of each entity section, seen as “The Band U2” in section 120 and “The Lockheed U-2 spy plane” in section 130).
in FIG. 1, Lu discloses a search engine disambiguation panel along with search results, consisting of two entities for the query “U2,” with one consisting of the band “U2” and another the “Lockheed U-2 spy plane,” with the panel denoted by 120 and 130. This panel includes a title for each entity, shown at the top of each entity section, seen as “The Band U2” in section 120 and “The Lockheed U-2 spy plane” in section 130).
and providing at least the proper subset of the search results 
in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that is considered equivalent to a disambiguation knowledge panel. In paragraph 0052, Bayley specifies that this page is “displayed at the GUI at the client 312.” Furthermore, this page is considered to contain a proper subset of search results, as denoted by 418 and 416 in FIG. 4, which are “link elements” containing URL results which are defined in paragraph 0002 as search results).
in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that is considered equivalent to a disambiguation knowledge panel. In paragraph 0052, Bayley specifies that this page is “displayed at the GUI at the client 312.” Furthermore, this page is considered to contain a proper subset of search results, as denoted by 418 and 416 in FIG. 4, which are “link elements” containing URL results which are defined in paragraph 0002 as search results).
and the disambiguation knowledge panel in a response to the query.
Claim 10
and providing, to the client device, data that presents the knowledge panel at the client device.
Claim 1 
and providing, to the client device, data that presents the knowledge panel at the client device.



The conflicting claims 10 and 17 of co-pending application 17/248,838 teach the limitations of instant claims 1, 8, and 15 with some exceptions.
Regarding instant claim 1, the conflicting claims do not teach the disambiguation knowledge panel including an image for the first entity, a title for the first entity, and a description for the first entity, an image for the second entity, a title for the second entity, and a description for the second entity . . . and providing at least the proper subset of the search results. The claims mention the generation of a disambiguation knowledge panel if the topicality scores of two entities are within a threshold, but the claims do not specify the panel including images, descriptions, and titles.
However, in the same field of endeavor, Bayley teaches the disambiguation knowledge panel including an image for the first entity . . .  and a description for the first entity, an image for the second entity . . . and a description for the second entity (in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that consists of several conceptual entries (equivalent to entities) with corresponding images (shown as 412 and 420), as well as descriptions (shown as 414 and 424). This result page consists of several search concepts and, as detailed in paragraph 0064, is outputted for the purpose of “rapid disambiguation.” Thus, this page is considered equivalent to a disambiguation knowledge panel). 
and providing at least the proper subset of the search results (in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that is considered equivalent to a disambiguation knowledge panel. In paragraph 0052, Bayley specifies that this page is “displayed at the GUI at the client 312.” Furthermore, this page is considered to contain a proper subset of search results, as denoted by 418 and 416 in FIG. 4, which are “link elements” containing URL results which are defined in paragraph 0002 as search results).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Application No. 17/248,838 (directed to receiving and obtaining results for queries and providing a panel determined by comparing topicality scores to a difference threshold), and Bayley (directed to providing a disambiguation panel with images and descriptions for both entities), and arrived at a system for providing disambiguation panels upon comparing topicality scores to a difference threshold. A person of ordinary skill in the database field would be motivated to make such a combination “to make the voluminous amount of initial search results manageable and comprehensible without requiring the user to skim through all of the initial search results” (Bayley paragraph 0041).
However, 17/248,838 in view of Bayley does not disclose the disambiguation knowledge panel including . . . a title for the first entity . . . a title for the second entity . . . 
However, in the same field of endeavor, Lu discloses the disambiguation knowledge panel including . . . a title for the first entity . . . a title for the second entity (in FIG. 1, Lu discloses a search engine disambiguation panel along with search results, consisting of two entities for the query “U2,” with one consisting of the band “U2” and another the “Lockheed U-2 spy plane,” with the panel denoted by 120 and 130. This panel includes a title for each entity, shown at the top of each entity section, seen as “The Band U2” in section 120 and “The Lockheed U-2 spy plane” in section 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Application No. 17/248,838 (directed to receiving and obtaining results for queries and providing a panel determined by comparing topicality scores to a difference threshold), Bayley (directed to providing a disambiguation panel with images and descriptions for both entities), and Lu (directed to providing a disambiguation panel including titles) and arrived at a system for providing disambiguation panels upon comparing topicality scores to a difference threshold. A person of ordinary skill in the database field would be motivated to make such a combination “to consider the different modes of searching and the differences between the interests of users when determining which results are relevant to the users queries” (Lu paragraph 0008).

Claims 8 and 15 are similarly rejected. Refer to claim 1 for analysis.

The conflicting claims 1 and 22 of U.S. Patent No. 10922326 teach the limitations of instant claims 1, 8, and 15 with some exceptions.
Regarding instant claim 1, the conflicting claims do not teach the disambiguation knowledge panel including an image for the first entity, a title for the first entity, and a description for the first entity, an image for the second entity, a title for the second entity, and a description for the second entity . . . and providing at least the proper subset of the search results. The claims mention the generation of a disambiguation knowledge panel if the topicality scores of two entities are within a threshold, but the claims do not specify the panel including images, descriptions, and titles.
However, in the same field of endeavor, Bayley teaches the disambiguation knowledge panel including an image for the first entity . . .  and a description for the first entity, an image for the second entity . . . and a description for the second entity (in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that consists of several conceptual entries (equivalent to entities) with corresponding images (shown as 412 and 420), as well as descriptions (shown as 414 and 424). This result page consists of several search concepts and, as detailed in paragraph 0064, is outputted for the purpose of “rapid disambiguation.” Thus, this page is considered equivalent to a disambiguation knowledge panel). 
and providing at least the proper subset of the search results (in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that is considered equivalent to a disambiguation knowledge panel. In paragraph 0052, Bayley specifies that this page is “displayed at the GUI at the client 312.” Furthermore, this page is considered to contain a proper subset of search results, as denoted by 418 and 416 in FIG. 4, which are “link elements” containing URL results which are defined in paragraph 0002 as search results).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined U.S. Patent No. 10922326 (directed to receiving and obtaining results for queries and providing a panel determined by comparing topicality scores to a difference threshold), and Bayley (directed to providing a disambiguation panel with images and descriptions for both entities), and arrived at a system for providing disambiguation panels upon comparing topicality scores to a difference threshold. A person of ordinary skill in the database field would be motivated to make such a combination “to make the voluminous amount of initial search results manageable and comprehensible without requiring the user to skim through all of the initial search results” (Bayley paragraph 0041).
However, U.S. Patent No. 10922326 in view of Bayley does not disclose the disambiguation knowledge panel including . . . a title for the first entity . . . a title for the second entity . . . 
However, in the same field of endeavor, Lu discloses the disambiguation knowledge panel including . . . a title for the first entity . . . a title for the second entity (in FIG. 1, Lu discloses a search engine disambiguation panel along with search results, consisting of two entities for the query “U2,” with one consisting of the band “U2” and another the “Lockheed U-2 spy plane,” with the panel denoted by 120 and 130. This panel includes a title for each entity, shown at the top of each entity section, seen as “The Band U2” in section 120 and “The Lockheed U-2 spy plane” in section 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined U.S. Patent No. 10922326 (directed to receiving and obtaining results for queries and providing a panel determined by comparing topicality scores to a difference threshold), Bayley (directed to providing a disambiguation panel with images and descriptions for both entities), and Lu (directed to providing a disambiguation panel including titles) and arrived at a system for providing disambiguation panels upon comparing topicality scores to a difference threshold. A person of ordinary skill in the database field would be motivated to make such a combination “to consider the different modes of searching and the differences between the interests of users when determining which results are relevant to the users queries” (Lu paragraph 0008).

Claims 8 and 15 are similarly rejected. Refer to claim 1 for analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately a same size” in claims 7, 14, and 21 is a relative term which renders the claim indefinite. The term “approximately a same size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 101
	
Claims 1-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 1, the claim recites: A computer-implemented method comprising: receiving a query from a client device; obtaining search results that are responsive to the query; identifying, using an entity index, at least two entities responsive to the query; determining, for each entity of the at least two entities, a respective topicality score that measures topical relatedness between the entity and content represented by a proper subset of the search results; determining that the respective topicality score of a first entity of the at least two entities is within a threshold difference with the respective topicality score of a second entity of the at least two entities, and the respective topicality score of the first entity represents a highest respective topicality score; in response to determining that the respective topicality score of the first entity is within the threshold difference, generating a disambiguation knowledge panel, the disambiguation knowledge panel including an image for the first entity, a title for the first entity, and a description for the first entity, an image for the second entity, a title for the second entity, and a description for the second entity; and providing at least the proper subset of the search results and the disambiguation knowledge panel in a response to the query.

	Claim 1 recites the following abstract ideas: 
identifying, using an entity index, at least two entities responsive to the query; 
determining, for each entity of the at least two entities, a respective topicality score that measures topical relatedness between the entity and content represented by a proper subset of the search results;
 determining that the respective topicality score of a first entity of the at least two entities is within a threshold difference with the respective topicality score of a second entity of the at least two entities, and the respective topicality score of the first entity represents a highest respective topicality score; 
these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The context of this claim encompasses a person mentally identifying entities responsive to a query based on a mental evaluation of an entity index. The claim further encompasses mentally determining a topicality score for each entity based on an evaluation of the content of search results and mentally determining that a score for an entity is within a threshold difference from the score for a second entity and is the highest topicality score. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception.
	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A computer-implemented method comprising: receiving a query from a client device
obtaining search results that are responsive to the query: 
in response to determining that the respective topicality score of the first entity is within the threshold difference, generating a disambiguation knowledge panel, the disambiguation knowledge panel including an image for the first entity, a title for the first entity, and a description for the first entity, an image for the second entity, a title for the second entity, and a description for the second entity; 
and providing at least the proper subset of the search results and the disambiguation knowledge panel in a response to the query.
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of receiving a query, obtaining search results for a query, outputting an image, title, and description, and providing search results) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A computer-implemented method comprising: receiving a query from a client device: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
obtaining search results that are responsive to the query: 
in response to determining that the respective topicality score of the first entity is within the threshold difference, generating a disambiguation knowledge panel, the disambiguation knowledge panel including an image for the first entity, a title for the first entity, and a description for the first entity, an image for the second entity, a title for the second entity, and a description for the second entity; 
and providing at least the proper subset of the search results and the disambiguation knowledge panel in a response to the query.
these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as search results, an image, a title, a description, and a subset of search results, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
	Thus claim 1 is not patent eligible. Claims 8 and 15 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 2, the claim recites: The computer-implemented method of claim 1, the disambiguation knowledge panel further including a first link for the first entity and a second link for the second entity, the first link configured to initiate a search for the first entity and the second link configured to initiate a search for the second entity: these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of outputting a first and second link) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a first and second link are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 2 is not patent eligible. Claims 9 and 16 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 3, the claim recites: The computer-implemented method of claim 1, the disambiguation knowledge panel further including a first link for the first entity and a second link for the second entity, the first link configured to request a resource having additional information for the first entity and the second link configured to request a resource having additional information for the second entity: these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of outputting a first and second link) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a first and second link are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 3 is not patent eligible. Claims 10 and 17 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 4, the claim recites: the computer-implemented method of claim 1, wherein a third entity of the at least two entities has a respective topicality score that is within the threshold difference with the respective topicality score of the first entity and the disambiguation knowledge panel further includes an image for the third entity; a title for the third entity; and a description of the third entity: these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of outputting an image, a title, and a description) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as an image, title, and description are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 4 is not patent eligible. Claims 11 and 18 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 5, the claim recites: The computer-implemented method of claim 1, further comprising: receiving a second query from a client device; obtaining second search results that are responsive to the second query; identifying, using the entity index, at least a third entity and a fourth entity responsive to the second query; determining a respective topicality score that measures topical relatedness between the third entity and content represented by a proper subset of the second search results; determining a respective topicality score that measures topical relatedness between the fourth entity and the content represented by the proper subset of the second search results; determining that the respective topicality score of the third entity exceeds the threshold difference with the respective topicality score of the fourth entity; in response to determining that the respective topicality score of the third entity exceeds the threshold difference, generating a dominant entity knowledge panel, the dominant entity knowledge panel including: for the third entity: at least one image, a title for the third entity, a set of facts relating to the third entity, and links to resources related to the third entity, and for the fourth entity: an image, a title, and a description; and providing at least the proper subset of the second search results and the dominant entity knowledge panel in a response to the second query.
	Claim 5 recites the following abstract ideas:
identifying, using the entity index, at least a third entity and a fourth entity responsive to the second query; 
determining a respective topicality score that measures topical relatedness between the third entity and content represented by a proper subset of the second search results; 
determining a respective topicality score that measures topical relatedness between the fourth entity and the content represented by the proper subset of the second search results; 
determining that the respective topicality score of the third entity exceeds the threshold difference with the respective topicality score of the fourth entity
these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. The context of this claim encompasses a person mentally identifying entities responsive to a query based on a mental evaluation of an entity index. The claim further encompasses mentally determining a topicality score for each entity based on an evaluation of the content of search results and mentally determining that a score for an entity is exceeds a threshold difference with another entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception. This claim does not contain additional elements that tie the abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
The computer-implemented method of claim 1, further comprising: receiving a second query from a client device; 
obtaining second search results that are responsive to the second query;
in response to determining that the respective topicality score of the third entity exceeds the threshold difference, generating a dominant entity knowledge panel, the dominant entity knowledge panel including: for the third entity: at least one image, a title for the third entity, a set of facts relating to the third entity, and links to resources related to the third entity, and for the fourth entity: an image, a title, and a description;
and providing at least the proper subset of the second search results and the dominant entity knowledge panel in a response to the second query.
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of receiving a query, obtaining search results for a query, outputting an image, title, and description, and providing search results) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
The computer-implemented method of claim 1, further comprising: receiving a second query from a client device: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
obtaining second search results that are responsive to the second query;
in response to determining that the respective topicality score of the third entity exceeds the threshold difference, generating a dominant entity knowledge panel, the dominant entity knowledge panel including: for the third entity: at least one image, a title for the third entity, a set of facts relating to the third entity, and links to resources related to the third entity, and for the fourth entity: an image, a title, and a description;
and providing at least the proper subset of the second search results and the dominant entity knowledge panel in a response to the second query
these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as search results, an image, a title, a description, and a subset of search results, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
	Thus claim 5 is not patent eligible. Claims 12 and 19 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 6, the claim recites: The computer-implemented method of claim 1, wherein the query is a one or two word query: these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of receiving a query) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
	Thus claim 6 is not patent eligible. Claims 13 and 20 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.
	Regarding claim 7, the claim recites: The computer-implemented method of claim 1, wherein an area of the disambiguation knowledge panel relating to the first entity is approximately a same size as an area of the disambiguation knowledge panel relating to the second entity: these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of outputting an image, title, and description in a certain area) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as an image, a title, a description, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 7 is not patent eligible. Claims 14 and 21 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayley (U.S. Patent Publication No. 20080133505), hereinafter Bailey, in view of Radlinski (U.S. Patent Publication No. 20110307483), hereinafter Radlinski, and in further view of Lu (U.S. Patent Publication No. 20070106659), hereinafter Lu.

Regarding claim 1, Bayley discloses A computer-implemented method comprising: receiving a query from a client device (in FIG. 3 and paragraph 0030, Bayley details a search system that “receives a search request from any of the clients 312,” which are detailed to be “client devices” in paragraph 0032).
obtaining search results that are responsive to the query (in paragraph 0030, Bayley details that upon receipt of a query, the “search server 310 interfaces with the page index database 308 to identify which pages or content associated with pages will comprise the initial search result”).
 identifying, using an entity index, at least two entities responsive to the query (in paragraphs 0041-0042, Bayley discusses determining “concepts” associated with a search parameter or query. These “concepts,” are considered equivalent to applicant’s definition of an entity as a “concept, subject or topic” on page 5 lines 15-23 in applicant’s specification. These concepts are determined based on the search parameter and a “a database of concepts and associated words, and the initial search results are compared against the database to identify the various concepts for that search parameter.” This database is considered equivalent to an index, and the determined “concepts” are understood to be at least two concepts).
. . . the disambiguation knowledge panel including an image for the first entity . . .  and a description for the first entity, an image for the second entity . . . and a description for the second entity (in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that consists of several conceptual entries (equivalent to entities) with corresponding images (shown as 412 and 420), as well as descriptions (shown as 414 and 424). This result page consists of several search concepts and, as detailed in paragraph 0064, is outputted for the purpose of “rapid disambiguation.” Thus, this page is considered equivalent to a disambiguation knowledge panel).
and providing at least the proper subset of the search results and the disambiguation knowledge panel in a response to the query (as stated above, in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that is considered equivalent to a disambiguation knowledge panel. In paragraph 0052, Bayley specifies that this page is “displayed at the GUI at the client 312.” Furthermore, this page is considered to contain a proper subset of search results, as denoted by 418 and 416 in FIG. 4, which are “link elements” containing URL results which are defined in paragraph 0002 as search results).
However, Bayley does not disclose determining, for each entity of the at least two entities, a respective topicality score that measures topical relatedness between the entity and content represented by a proper subset of the search results; determining that the respective topicality score of a first entity of the at least two entities is within a threshold difference with the respective topicality score of a second entity of the at least two entities, and the respective topicality score of the first entity represents a highest respective topicality score; in response to determining that the respective topicality score of the first entity is within the threshold difference, generating a disambiguation knowledge panel . . . . the disambiguation knowledge panel including . . . a title for the first entity . . . a title for the second entity. Bayley does not disclose a topical scoring system when determining concepts related to a query. Bayley also does not specify that a title is included in the disambiguation knowledge panel.
However, in the same field of endeavor, Radlinski discloses determining, for each entity of the at least two entities, a respective topicality score that measures topical relatedness between the entity and content represented by a proper subset of the search results (in paragraphs 0019-0020, Radlinski details how a search engine can produce a “plurality of responsive results or documents.” These documents “can be analyzed to determine an entity category” and are deemed to be a proper subset of search results. This “category” is considered equivalent to applicant’s definition of an entity as a “concept, subject or topic” on page 5 lines 15-20 in applicant’s specification. This process involves matching metadata from a search result to “known terms” to identify a category of results. In paragraph 0020, Radlinski specifies that “matches to either the category template or the metadata can then be weighted to determine a score for whether a search query corresponds to a category.” In this process, “each document that matches a URL component can contribute to a score for that category.” The scoring of each potential corresponding category for a search query is considered equivalent to a topicality score for an entity. The matching of “documents to the URL component of the category templates” as well as the determining of metadata for each document is considered equivalent to topical relatedness of the category to the document (which is content presented by resources linked to by results).
determining that the respective topicality score of a first entity of the at least two entities is within a threshold difference with the respective topicality score of a second entity of the at least two entities, and the respective topicality score of the first entity represents a highest respective topicality score (in paragraph 0021, Radlinski discusses how “the highest ranked category can be assigned” given multiple detected categories, equivalent to a score of the first entity represented a highest score. Furthermore, in paragraph 0022, Radlinski discloses the extracting of entities from this category. Specifically, in paragraphs 0030-0031, Radlinski details an example in which “more than one entity can satisfy a criteria for being selected as an entity” or “no entity” is “associated with the query.” For example, all identified entities can be selected, or entities with a score greater than a threshold value can be selected.” This is understood to involve a case where “no entity may have a sufficiently high score and/or a sufficiently different score from other potential entities.” This “sufficiently different score” is understood to be based on a level of sufficient difference between the scores of entities, and is considered to be equivalent to a threshold difference between scores. In a scenario where multiple entities are selected (such as when no entities have a sufficiently different score), “an entity card can be displayed for each selected entity,” equivalent to a disambiguation knowledge panel. As detailed in paragraph 0032, each entity card “allows information regarding the intended entity to be displayed as part of the results page,” understood to be a disambiguation panel).
in response to determining that the respective topicality score of the first entity is within the threshold difference, generating a disambiguation knowledge panel (as stated above, in paragraph 0030-0032, Radlinski details cases where multiple entities are selected from chosen categories, including a case where “no entity may have a sufficiently high score and/or a sufficiently different score from other potential entities.” This “sufficiently different score” is understood to be based on a level of sufficient difference between the scores of entities, and is considered to be equivalent to a threshold difference between scores. In a scenario where multiple entities are selected (such as when no entities have a sufficiently different score), “an entity card can be displayed for each selected entity,” equivalent to a disambiguation knowledge panel. As detailed in paragraph 0032, each entity card “allows information regarding the intended entity to be displayed as part of the results page,” understood to be a disambiguation panel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Bayley (directed to displaying a disambiguation knowledge panel as a result of a query from a client device), Radlinski (directed to scoring entities based on the relevancy of that entity to each search result), and arrived at a system to determine and score entities related to a search query and to output a disambiguation panel based on a similarity threshold of scores. A person of ordinary skill in the database field would be motivated to make such a combination to create a system that “allows information regarding the intended entity to be displayed as part of the results page, without further clicks or other actions by a user to find the information” (Radlinski paragraph 0032).
However, Bayley in view of Radlinski does not disclose the disambiguation knowledge panel including . . . a title for the first entity . . . a title for the second entity. Bayley nor Radlinski specifies that a title is included in the disambiguation knowledge panel.
However, in the same field of endeavor, Lu discloses the disambiguation knowledge panel including . . . a title for the first entity . . . a title for the second entity (in FIG. 1, Lu discloses a search engine disambiguation panel along with search results, consisting of two entities for the query “U2,” with one consisting of the band “U2” and another the “Lockheed U-2 spy plane,” with the panel denoted by 120 and 130. This panel includes a title for each entity, shown at the top of each entity section, seen as “The Band U2” in section 120 and “The Lockheed U-2 spy plane” in section 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Bayley (directed to displaying a disambiguation knowledge panel as a result of a query from a client device), Radlinski (directed to scoring entities based on the relevancy of that entity to each search result), and Lu (directed to a disambiguation panel including entity titles) and arrived at a system to determine and score entities related to a search query and to output a disambiguation panel, including titles, based on a similarity threshold of scores. A person of ordinary skill in the database field would be motivated to make such a combination “to consider the different modes of searching and the differences between the interests of users when determining which results are relevant to the users queries” (Lu paragraph 0008).

	Claims 8 and 15 are similarly rejected. Refer to claim 1 for analysis.
	Regarding claim 2, as stated above, Bayley in view of Radlinski and in further view of Lu disclose The computer-implemented method of claim 1. Bayley further discloses the disambiguation knowledge panel further including a first link for the first entity and a second link for the second entity (in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that consists of several conceptual entries (equivalent to entities) with corresponding links denoted by 418 (for the first entity) and 426 (for the second entity). In an example, “link element 418 can be one or more URLs relating to "jaguar" the animal concept,” with the concept being equivalent to an entity. This result page consists of several search concepts and, as detailed in paragraph 0064, is outputted for the purpose of “rapid disambiguation.” Thus, this page is considered equivalent to a disambiguation knowledge panel).
 	However, Bayley does not specify that the first link configured to initiate a search for the first entity and the second link configured to initiate a search for the second entity. Bayley discusses the links leading to webpages, but not initiating another search for the entity.
	However, Lu discloses the first link configured to initiate a search for the first entity and the second link configured to initiate a search for the second entity (in paragraph 0047 and FIG. 1, Lu details that a “result page” consisting of several entities for disambiguation. This page contains “related searches” for each entity denoted by 150 in FIG. 1. These searches are specified to be “a list of links which will cause related query terms to be executed” understood to be links to initiate a search for the entity, such as “U2 lyrics” for the entity “U2” or “Lockheed U-2” for the “Lockheed U-2 spy plane”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Bayley (directed to displaying a disambiguation knowledge panel as a result of a query from a client device), Radlinski (directed to scoring entities based on the relevancy of that entity to each search result), and Lu (directed to a disambiguation panel including search links) and arrived at a system to determine and score entities related to a search query and to output a disambiguation panel, including search links, based on a similarity threshold of scores. A person of ordinary skill in the database field would be motivated to make such a combination “to consider the different modes of searching and the differences between the interests of users when determining which results are relevant to the users queries” (Lu paragraph 0008).

	Claims 9 and 16 are similarly rejected. Refer to claim 2 for analysis.

Regarding claim 3, as stated above, Bayley in view of Radlinski and in further view of Lu disclose The computer-implemented method of claim 1. Bayley further discloses The computer-implemented method of claim 1, the disambiguation knowledge panel further including a first link for the first entity and a second link for the second entity (in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that consists of several conceptual entries (equivalent to entities) with corresponding links denoted by 418 (for the first entity) and 426 (for the second entity). In an example, “link element 418 can be one or more URLs relating to "jaguar" the animal concept,” with the concept being equivalent to an entity. This result page consists of several search concepts and, as detailed in paragraph 0064, is outputted for the purpose of “rapid disambiguation.” Thus, this page is considered equivalent to a disambiguation knowledge panel).
 the first link configured to request a resource having additional information for the first entity and the second link configured to request a resource having additional information for the second entity (as stated above, in paragraph 0056-0058, Bayley discusses link elements, which, in an example, “can be one or more URLs relating to "jaguar" the animal concept,” with the concept being equivalent to an entity. These links can be used to “obtain further details about Jaguar cars,” equivalent to resources having additional information. Both link elements 418 and 426 are considered to be usable to obtain resources about those respective entities).
	Claims 10 and 17 are similarly rejected. Refer to claim 3 for analysis.

	Regarding claim 4, as stated above, Bayley in view of Radlinski and in further view of Lu disclose The computer-implemented method of claim 1. Bayley further discloses and the disambiguation knowledge panel further includes an image for the third entity . . . and a description of the third entity (in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that consists of at least three conceptual entries (equivalent to entities) with corresponding images (shown as 412 and 420 and 436), as well as descriptions (shown as 414 and 424 and 432). This result page consists of several search concepts and, as detailed in paragraph 0064, is outputted for the purpose of “rapid disambiguation.” Thus, this page is considered equivalent to a disambiguation knowledge panel). 
	However, Bayley does not disclose wherein a third entity of the at least two entities has a respective topicality score that is within the threshold difference with the respective topicality score of the first entity . . . a title for the third entity. . .  
	However, in the same field of endeavor, Radlinski further discloses wherein a third entity of the at least two entities has a respective topicality score that is within the threshold difference with the respective topicality score of the first entity (as stated above, in paragraph 0021, Radlinski discusses how “the highest ranked category can be assigned” given multiple detected categories, equivalent to a score of the first entity represented a highest score. Furthermore, in paragraph 0022, Radlinski discloses the extracting of entities from this category. Specifically, in paragraphs 0030-0031, Radlinski details an example in which “more than one entity can satisfy a criteria for being selected as an entity” or “no entity” is “associated with the query.” For example, all identified entities can be selected, or entities with a score greater than a threshold value can be selected.” This is understood to involve a case where “no entity may have a sufficiently high score and/or a sufficiently different score from other potential entities.” This “sufficiently different score” is understood to be based on a level of sufficient difference between the scores of entities, and is considered to be equivalent to a threshold difference between scores. This is considered to embody a case in which three entities do not have sufficiently different scores.. In a scenario where multiple entities are selected (such as when no entities have a sufficiently different score), “an entity card can be displayed for each selected entity,” equivalent to a disambiguation knowledge panel. The multiple selected entities are understood to embody a case in which three entities are selected. As detailed in paragraph 0032, each entity card “allows information regarding the intended entity to be displayed as part of the results page,” understood to be a disambiguation panel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Bayley (directed to displaying a disambiguation knowledge panel as a result of a query from a client device), Radlinski (directed to scoring entities based on the relevancy of that entity to each search result), and arrived at a system to determine and score entities related to a search query and to output a disambiguation panel based on a similarity threshold of scores. A person of ordinary skill in the database field would be motivated to make such a combination to create a system that “allows information regarding the intended entity to be displayed as part of the results page, without further clicks or other actions by a user to find the information” (Radlinski paragraph 0032).
	However, Bayley in view of Radlinski does not disclose a title for the third entity. . . 
	However, in the same field of endeavor, Lu discloses a title for the third entity. . . (in FIG. 1, Lu discloses a search engine disambiguation panel along with search results, consisting of two entities for the query “U2,” with one consisting of the band “U2” and another the “Lockheed U-2 spy plane,” with the panel denoted by 120 and 130. This panel includes a title for each entity, shown at the top of each entity section, seen as “The Band U2” in section 120 and “The Lockheed U-2 spy plane” in section 130. An embodiment of this page is considered to include three entities, as described by Lu in paragraph 0049, stating that “users can add descriptions 120 and 130 about one or more concepts relating to a query term, providing some background information about the concept referred to by the query or advice on how to search for information about that concept.” This is understood to include another section for a third entity with a corresponding title).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Bayley (directed to displaying a disambiguation knowledge panel as a result of a query from a client device), Radlinski (directed to scoring entities based on the relevancy of that entity to each search result), and Lu (directed to a disambiguation panel including search links) and arrived at a system to determine and score entities related to a search query and to output a disambiguation panel, including search links, based on a similarity threshold of scores. A person of ordinary skill in the database field would be motivated to make such a combination “to consider the different modes of searching and the differences between the interests of users when determining which results are relevant to the users queries” (Lu paragraph 0008).

	Claims 11 and 18 are similarly rejected. Refer to claim 4 for analysis.

	Regarding claim 5, as stated above, Bayley in view of Radlinski and in further view of Lu disclose The computer-implemented method of claim 1. Bayley further discloses further comprising: receiving a second query from a client device (in paragraph 0039, Bayley discusses receiving terms from a user and searching for these terms while the user is typing. In an example, concepts for “partially typed search terms may be presented to the user” before the user has finished typing. These partial terms and the subsequent “fully specified” term are considered to be a first and second query).
	obtaining second search results that are responsive to the second query (in paragraph 0030, Bayley details that upon receipt of a query, the “search server 310 interfaces with the page index database 308 to identify which pages or content associated with pages will comprise the initial search result”).
identifying, using the entity index, at least a third entity and a fourth entity responsive to the second query (in paragraphs 0041-0042, Bayley discusses determining “concepts” associated with a search parameter or query. These “concepts,” are considered equivalent to applicant’s definition of an entity as a “concept, subject or topic” on page 5 lines 15-23 in applicant’s specification. These concepts are determined based on the search parameter and a “a database of concepts and associated words, and the initial search results are compared against the database to identify the various concepts for that search parameter.” This database is considered equivalent to an index, and the determined “concepts” are understood to be at least two concepts. As stated above, in paragraph 0039, Bayley discusses receiving terms from a user and searching for these terms while the user is typing. In an example, “concepts corresponding to the partially typed search terms may be presented to the user” before the user has finished typing. These partial terms and the subsequent “fully specified” term are considered to be a first and second query, and the concepts are considered to embody different entities presented for each query).
	. . . the dominant entity knowledge panel including: for the third entity: at least one image. . .  and links to resources related to the third entity, and for the fourth entity: an image . .  and a description (in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that consists of at least three conceptual entries (equivalent to entities) with corresponding images (shown as 412 and 420 and 436), as well as descriptions (shown as 414 and 424 and 432). This result page consists of several search concepts and, as detailed in paragraph 0064, is outputted for the purpose of “rapid disambiguation.” Thus, this page is considered equivalent to a dominant knowledge panel, as the first entity of a “jaguar” is shown in a more prominent position than the other entities. Furthemore, as stated above, in paragraph 0056-0058, Bayley discusses link elements, which, in an example, “can be one or more URLs relating to "jaguar" the animal concept,” with the concept being equivalent to an entity. These links can be used to “obtain further details about Jaguar cars,” equivalent to resources having additional information).
	and providing at least the proper subset of the second search results and the dominant entity knowledge panel in a response to the second query (as stated above, in FIG. 4 and paragraphs 0056-0057, Bayley details a “search results page 400” that is considered equivalent to a disambiguation knowledge panel. In paragraph 0052, Bayley specifies that this page is “displayed at the GUI at the client 312.” Furthermore, this page is considered to contain a proper subset of search results, as denoted by 418 and 416 in FIG. 4, which are “link elements” containing URL results which are defined in paragraph 0002 as search results).
However, Bayley does not disclose determining a respective topicality score that measures topical relatedness between the third entity and content represented by a proper subset of the second search results; determining a respective topicality score that measures topical relatedness between the fourth entity and the content represented by the proper subset of the second search results; determining that the respective topicality score of the third entity exceeds the threshold difference with the respective topicality score of the fourth entity; in response to determining that the respective topicality score of the third entity exceeds the threshold difference, generating a dominant entity knowledge panel, the dominant entity knowledge panel including: for the third entity: . . . a title for the third entity, a set of facts relating to the third entity . . .  and for the fourth entity: . . a title, . . . Bayley does not discuss a topical scoring system. Furthermore, while Bayley discloses an output of a dominant knowledge panel with images and descriptions for several entities, Bayley does not differentiate between an entity presented with a set of facts and another without that set of facts.
However, in the same field of endeavor, Radlinski details determining a respective topicality score that measures topical relatedness between the third entity and content represented by a proper subset of the second search results (as stated above, in paragraphs 0019-0020, Radlinski details how a search engine can produce a “plurality of responsive results or documents.” These documents “can be analyzed to determine an entity category” and are deemed to be a proper subset of search results. This “category” is considered equivalent to applicant’s definition of an entity as a “concept, subject or topic” on page 5 lines 15-20 in applicant’s specification. This process involves matching metadata from a search result to “known terms” to identify a category of results. In paragraph 0020, Radlinski specifies that “matches to either the category template or the metadata can then be weighted to determine a score for whether a search query corresponds to a category.” In this process, “each document that matches a URL component can contribute to a score for that category.” The scoring of each potential corresponding category for a search query is considered equivalent to a topicality score for an entity. The matching of “documents to the URL component of the category templates” as well as the determining of metadata for each document is considered equivalent to topical relatedness of the category to the document (which is content presented by resources linked to by results). This method is considered to embody a third category, as detailed by Radlinski in paragraph 0021 that “multiple categories are detected based on matching the URL components”).
determining a respective topicality score that measures topical relatedness between the fourth entity and the content represented by the proper subset of the second search results (as detailed above, in paragraphs 0019-0021, Radlinski details the scoring of each potential corresponding category for a search query is considered equivalent to a topicality score for an entity. This scoring is considered to embody a fourth entity, as detailed by Radlinski in paragraph 0021 that “multiple categories are detected based on matching the URL components”).
	determining that the respective topicality score of the third entity exceeds the threshold difference with the respective topicality score of the fourth entity (in paragraph 0021, Radlinski discusses how “the highest ranked category can be assigned” given multiple detected categories, equivalent to a score of the third entity representing a highest score. Furthermore, in paragraph 0022, Radlinski discloses the extracting of entities from this category. Specifically, in paragraphs 0030-0031, Radlinski details an example in which “more than one entity can satisfy a criteria for being selected as an entity” or “no entity” is “associated with the query.” For example, all identified entities can be selected, or entities with a score greater than a threshold value can be selected.” This is understood to involve a case where “no entity may have a sufficiently high score and/or a sufficiently different score from other potential entities,” and the reverse case in which an entity has “a sufficiently different score from other potential entities” but at least one other entity has a score higher than a threshold for selection. This “sufficiently different score” is understood to be based on a level of sufficient difference between the scores of entities, and is considered to be equivalent to a threshold difference between scores. In a scenario where multiple entities are selected (including a case in which an entity has a sufficiently different score but other entities have scores higher than a threshold), “an entity card can be displayed for each selected entity,” equivalent to a dominant knowledge panel. As detailed in paragraph 0032, each entity card “allows information regarding the intended entity to be displayed as part of the results page,” understood to be a dominant knowledge panel).
	 in response to determining that the respective topicality score of the third entity exceeds the threshold difference, generating a dominant entity knowledge panel (as stated above, in paragraph 0030-0032, Radlinski details a case in which an entity has “a sufficiently different score from other potential entities” but at least one other entity has a score higher than a threshold for selection. This “sufficiently different score” is understood to be based on a level of sufficient difference between the scores of entities, and is considered to be equivalent to a threshold difference between scores. In a scenario where multiple entities are selected (including a case in which an entity has a sufficiently different score but other entities have scores higher than a threshold), “an entity card can be displayed for each selected entity,” equivalent to a dominant knowledge panel. As detailed in paragraph 0032, each entity card “allows information regarding the intended entity to be displayed as part of the results page,” understood to be a dominant knowledge panel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Bayley (directed to displaying a disambiguation knowledge panel as a result of a query from a client device), Radlinski (directed to scoring entities based on the relevancy of that entity to each search result), and arrived at a system to determine and score entities related to a search query and to output a disambiguation panel based on a similarity threshold of scores. A person of ordinary skill in the database field would be motivated to make such a combination to create a system that “allows information regarding the intended entity to be displayed as part of the results page, without further clicks or other actions by a user to find the information” (Radlinski paragraph 0032).
	However, Bayley in view of Radlinski does not disclose the dominant entity knowledge panel including: for the third entity: . . . a title for the third entity, a set of facts relating to the third entity . . .  and for the fourth entity: . . a title, . . .
	However, in the same field of endeavor, Lu discloses the dominant entity knowledge panel including: for the third entity: . . . a title for the third entity, a set of facts relating to the third entity . . .  and for the fourth entity: . . a title, . . . (in FIG. 1, Lu discloses a search engine disambiguation panel along with search results, consisting of two entities for the query “U2,” with one consisting of the band “U2” and another the “Lockheed U-2 spy plane,” with the panel denoted by 120 and 130. This panel includes a title for each entity, shown at the top of each entity section, seen as “The Band U2” in section 120 and “The Lockheed U-2 spy plane” in section 130. As shown, the section 120 of U2 the band, considered the dominant entity, has a description and and a set of facts (positioned below the official site). However, the U2 spy plane, considered the less dominant entity, only has a description. Further, the search results positioned below as 160 pertain to the band, not the spy plane. Thus, this panel is considered to embody a dominant entity panel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Bayley (directed to displaying a disambiguation knowledge panel as a result of a query from a client device), Radlinski (directed to scoring entities based on the relevancy of that entity to each search result), and Lu (directed to a dominant entity panel including factual information) and arrived at a system to determine and score entities related to a search query and to output a dominant panel, including a set of facts about a dominant entity, based on a similarity threshold of scores. A person of ordinary skill in the database field would be motivated to make such a combination “to consider the different modes of searching and the differences between the interests of users when determining which results are relevant to the users queries” (Lu paragraph 0008).

Claims 12 and 19 are similarly rejected. Refer to claim 6 for analysis.

	Regarding claim 6, as stated above, Bayley in view of Radlinski and in further view of Lu disclose The computer-implemented method of claim 1. Bayley further discloses wherein the query is a one or two word query (as shown in FIG. 4, the search query term “jaguar” is a one-word query).

	Claims 13 and 20 are similarly rejected. Refer to claim 6 for analysis.

	Regarding claim 7, as stated above, Bayley in view of Radlinski and in further view of Lu disclose The computer-implemented method of claim 1. Bayley further discloses wherein an area of the disambiguation knowledge panel relating to the first entity is approximately a same size as an area of the disambiguation knowledge panel relating to the second entity (as shown in FIG. 4, the panel relating to a “jaguar” animal entity is of approximately the same size as the panel related to a “jaguar” car entity as shown in the result page).
	Claims 14 and 21 are similarly rejected. Refer to claim 7 for analysis.

Response to Amendment
35 U.S.C. 112 rejections
With regard to claims 7, 14, and 21, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 7, 14, and 21.  

Rejections under 35 U.S.C. 101
With regard to claim 15, the amendments to the claims have overcome the 35 U.S.C. 101 rejection.  The Examiner withdraws the 35 U.S.C. 101 rejection to claim 15.  

Response to Arguments
Rejection of claims 1-21 under 35 U.S.C. 101
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive. Applicant argues that the elements of “in response to determining that the respective topicality score of the first entity is within the threshold difference, generating a disambiguation knowledge panel” and “providing at least the proper subset of the search results and the disambiguation knowledge panel in a response to the query” provide a practical application of the alleged mental steps, e.g. acting on the alleged abstract idea.  The Examiner respectfully disagrees.  These limitations are merely outputting information determined in the mental steps.  This only adds insignificant extra-solution activity to the judicial exception and does not integrate the abstract idea into a practical application.  The courts have stated that such actions are necessary data gathering and outputting and are insignificant extra-solution activity such as “Presenting offers and gathering statistics.”  See MPEP 2106.05(d)(II).

Rejections under 35 U.S.C. 103 
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive. 
Applicant argues that Radlinski fails to teach “in response to determining that the respective topicality score of the first entity is within the threshold difference, generating a disambiguation knowledge panel” because no entity is selected when scores are not sufficiently different or all entities with “a score greater than a threshold value.”  The Examiner respectfully disagrees.  Radlinski teaches choosing entities where “no entity may have a sufficiently high score and/or a sufficiently different score from other potential entities.” This “sufficiently different score” is understood to be based on a level of sufficient difference between the scores of entities.  In a scenario where multiple entities are selected (such as when no entities have a sufficiently different score), “an entity card can be displayed for each selected entity,” equivalent to a disambiguation knowledge panel.  See paragraph 0030-0032.  “Sufficient” requires a certain amount of difference between the scores, and is considered to be equivalent to a threshold difference between scores.  Here, since no entities have a sufficiently different score, the entities have scores that are similar, thus “within the threshold difference.” 

	Applicant argues that Bayley fails to teach “the first link configured to initiate a search for the first entity and the second link configured to initiate a search for the second entity” because the links are leading to webpages.  This was stated in the Office action and Lu was applied for this teaching.  Lu provides a “result page” consisting of several entities for disambiguation. This page contains “related searches” for each entity denoted by 150 in FIG. 1. These searches are specified to be “a list of links which will cause related query terms to be executed.”  This provides  “the first link configured to initiate a search for the first entity and the second link configured to initiate a search for the second entity.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henry (US 9,268,820) teaches providing knowledge panels with search results.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169